Adams, P. J. (dissenting):
The plaintiff brings this action to recover the value of certain services alleged to have been rendered by him as a physician and surgeon in behalf of the defendant. By the undisputed evidence-in the case it appears that the plaintiff was graduated from the University of Michigan, at Ann Arbor, in 1886, and received a diploma, from that institution bearing date the first day of July in that year.
Shortly after his graduation the plaintiff removed to this State- and commenced practicing his profession at Penn Yan in the county of Yates; and on the 8th day of - October, 1886, he filed with the-clerk of that county an affidavit -in which he stated his age, residence, place of birth and authority for practicing physic and surgery, as required by section 2 of chapter 513 of the Laws of 1880. But he omitted to accompany such affidavit with the indorsement of the faculty of an incorporated medical college or school of this -State, *415required by section 4 of the same chapter, in consequence of which the affidavit-was confessedly insufficient.
In the year 1889 the plaintiff removed to the village of Charlotte in the county of Monroe, and on the eighteenth day of ¡November of that year he presented to the cleric of that county a certified copy of the affidavit filed by him with the clerk of the county of Yates, and the same was thereupon filed in the office of the clerk with these words indorsed thereon : “ Registered also in the county of Monroe.”
The services which constituté the claim in suit were rendered in the year 1894, and in the year 1899 the plaintiff, having in the meantime discovered that his former registration was imperfect, applied to the Regents of the University of this State for a certificate which should cure such imperfection. This application was granted, and upon the 14th day of February, 1899, a Regents’ certificate or license was filed in the clerk’s office of Monroe county. This certificate, which was based upon a recommendation of the State Board of Medical Examiners, bearing date the 17th day of January, 1899, reads as follows, viz:
“ Certificate of Board of Regents.
“ University of the State of ¡New York.
“ The Regents of the University of the State of ¡New York hereby certify:
“That John E. Ottaway of the village of Charlotte, ¡N". Y., did in the year 1886, present to the County Clerk of Yates County, ¡N". Y., an M. D. diploma issued to said Ottaway by the University of Michigan July, 1886, and that he made the affidavit before the said clerk then required of persons who applied for licenses to practice medicine, and that said affidavit was duly filed in the office of the clerk of Yates County.
“That thereafter on the 18th d.ay of ¡N"ov. 1889, the said John E. Ottaway presented to the clerk of the county of Monroe, ¡N- Y., a certified copy of the affidavit filed by him with the clerk of Yates County, who endorsed thereon the words ‘Registered also in the county of Monroe.’
“ That the said attempted registration of Dr. Ottaway in each of the said counties was invalid for the reason that he had not exhibited his *416diploma to the faculty of some duly incorporated medical school or college in this state and received from them an endorsement of approval, and has not presented his diploma with such endorsement to the County Clerk of Yates County; that such omission was wholly ■ unintentional.
“We further certify that Dr. Ottaway had all of the other requirements prescribed by law at the time of his imperfect registration, and.would have been entitled to be legally registered.
“We also certify that proof of the foregoing facts have been submitted to the State Board of Medical Examiners, and that they have unanimously recommended that the imperfect registration of said John E. Ottaway in the Counties' of Yates and Monroe be made valid.
“In witness whereof, the seal of the University of the State of [seal] New York is hereunto.affixed this 2nd day
of February, 1899.
“ JAMES BUSSELL PARSONS, JR,

“Deputy Secretary.

“ Certified by Herbert J. Hamilton,

“Examiner.

[Ten cent revenue stamp.]
“ Filed February 14z5/¿-, Í899, Monroe County.”
The certificate was issued pursuant to section 148 of chapter 661 of the Laws of 1893, known as the “ Public Health Law ” which also provides, among other things, that “ On receiving from a State Board an official report that an applicant has successfully passed the examinations and is recommended for license, the Begents shall issue to him, if in their judgment he is duly qualified therefor, a license to practice medicine. * * * If any person whose registration is not legal because of some error, misunderstanding or unintentional omission shall submit satisfactory proof • that he had all requirements prescribed by law at the time of his imperfect registration, and was entitled to be legally registered, he may, on unanimous recommendation of a State Board of Medical Examiners, receive from the Begents, under seal, a certificate of the facts which may be registered by any county clerk and shall make valid the previous imperfect registration.” .
*417As already stated, it is conceded that the plaintiff’s attempted registration in 1886 was imperfect; but it appears that at that time he possessed all the requirements prescribed by law to entitle him to be legally registered ; and this fact is certified to by the Regents in their certificate. There is not a shadow of pretense that the plaintiff has designedly evaded the law, or in anywise acted in bad faith in his attempt to register within this State. Reither is it claimed that he is not sufficiently qualified by education and experience to entitle him to practice his profession; and such being the case, the sole question to be determined, it seems to me, relates to the effect to be given to the concluding paragraph of section 148, above quoted, and that is whether or not it is retroactive in its operation.
In considering this question it must be borne in mind that the statute relating to and regulating the practice of medicine within this State is highly penal in its nature. It not only prohibits a person who does not conform to its requirements from practicing his profession, however well qualified he may be to do so, but .it renders him liable to fine and imprisonment. Manifestly, therefore, within well-accepted rules of construction, it is a statute which must be construed liberally in favor of the plaintiff. ( Whitaker v. Masterton, 106 N. Y. 277; Raynard v. Chase, 1 Burr. 2, 6.)
With this rule in mind, it seems to me quite plain that the only construction to be given to the provision now under consideration is that the Legislature intended to afford to persons who were in fact duly qualified to practice medicine, but who had innocently and unintentionally omitted to comply with the requirements of the law, an opportunity to rectify such omission upon furnishing satisfactory proof that they possessed all the necessary requirements at the time of their imperfect registration.
This much the plaintiff has unquestionably done; and in a certificate reciting the fact the State Board of Medical Examiners have unanimously recommended that he should receive from the Regents a certificate thereof under seal. This was subsequently obtained and when registered it constituted a full and complete authority or license to practice in this State.
Row, what is the effect of such a certificate upon the one which preceded it ? Did it simply authorize the plaintiff, to practice his *418profession in this State from the time of its filing ? If so, it seems to me that the Legislature could have given expression to such an intention in much simpler and more satisfactory language than it has employed. But as I read it the statute declares something more than this and something which gives to it quite a different meaning from the one contended for, for it says that when the Regents’ certificate is registered by any county clerk it “ shall malee valid the previous imperfect registration.” Or, in other words, that it shall give life and validity to something which theretofore was imperfect and invalid.
As has been shown, the plaintiff made an attempt to register in the year 1886, which, although ineffectual because of its failure to comply with the requirements of the law was, nevertheless, a registration ; and when life and validity were infused into that registration by subsequent legislative enactment, it must,. I think, within the plain terms of the statute, have been perfected and made valid as of its original date.
This precise question has recently been under examination in a well-considered opinion by a jurist of conceded ability, and the conclusion reached by him is one which commends itself to my approval and one which, if adopted by this court, as I think it should be, would necessarily lead to a reversal of the judgment appealed from. (Mayor v. Bigelow, 13 Misc. Rep. 42.)
Entertaining this view, I ana unable to concur in the opinion of Mr. Justice Spring.
Laughlin, J., concurred.
. Judgment and order affirmed, with costs.